Citation Nr: 1548548	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-12 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy affecting the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy affecting the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for the appeal issues, which included PTSD.  This rating also deferred consideration separately for psychiatric disorders classified as anxiety disorder and major depression, but the Veteran filed a notice of disagreement (NOD) that included these separate psychiatric disorders.  

The RO subsequently denied service-connection for the anxiety disorder and major depression in a July 2013 rating decision, which the Veteran did not appeal.  However given the factual background of this matter, the Board shall include the anxiety and depression in considering the psychiatric claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam)(the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that the issues of entitlement to service connection for PTSD and depression were previously denied in a final October 2004 rating decision.  However, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. §3.156(c)(1)(i).  In the instant case, in June 2013, a May 1969 Meritorious Citation was entered into the record, which confirmed that the Veteran's unit was subjected to enemy harassment during his period of service.  As such, the document is relevant to the in-service events the Veteran alleges resulted in his psychiatric disorder, and the matter will be reconsidered on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the psychiatric claim, in July 2013 the Joint Services Records Research Center (JSRRC) confirmed the Veteran's claimed stressors of being subjected to enemy harassment while in Vietnam, specifically alleged in a November stressor statement that described his unit repeatedly being bombed about every 2 or 3 nights while he was there.  A copy of a May 1969 Meritorious Citation awarded to the Veteran's unit, confirmed by the records to be the 165th Transportation Company, verified attacks on his unit during his time in Vietnam.  To date, the medical evidence is conflicting as to whether the Veteran has a psychiatric disorder, including PTSD, as a result of the confirmed in-service stressors.  The VA examinations conducted in August 2004 and June 2012 found he didn't fully meet the criteria for PTSD, but he was noted to have some psychiatric symptoms related to his claimed stressors.  The more recent VA examination from June 2012 indicated he had nightmares and anxiety about his Vietnam experiences, but also suggested most of his emotional distress was over other issues, including medical issues.  Other evidence, including an October 2011 VA mental health treatment record, finds his symptoms suggestive of adjustment disorder secondary to medical concerns and bereavement issues.  

The Veteran has not been provided a VA examination since the stressor was actually verified by JSRRC in July 2013, and such should be accomplished on remand.  Additionally, as the July 2012 VA examiner and other medical evidence of record suggests the Veteran's medical conditions also may also be a factor in his psychiatric disorder, secondary service connection should also be addressed.  Finally, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board on December 3, 2014 (i.e., after August 4, 2014), the DSM-5 is applicable to this case.  As such, the updated psychiatric examination should be conducted in accordance with the DSM-5.

Regarding the claims for peripheral neuropathy affecting the bilateral upper and lower extremities, and for erectile dysfunction, all claimed as secondary to his service connected diabetes, both evidentiary and due process matters warrant further development.  The most recent VA examination to address the peripheral neuropathy and erectile dysfunction was in June 2012, with suggestions made that the Veteran's diabetes was uncontrolled, with subjective complaints of neurological symptoms affecting his extremities that were not supported by objective findings.  Subsequent evidence reflects the diabetes to be further progressing, with the 2015 examinations suggesting he now requires insulin, which was not the case in 2012.  Regarding erectile dysfunction, the examiner appears to suggest that erectile dysfunction may be partially caused by his uncontrolled diabetes, which the examiner discounted by appearing to blame the Veteran's failure to properly control it.  Further examination is indicated to properly clarify whether the Veteran has any neurological disorders affecting upper and lower extremities and/or erectile dysfunction secondary to his service-connected diabetes.  

Updated VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records.  
2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's erectile dysfunction and any neurological disability of the upper and lower extremities.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must review the claims file and should note that review in the report.  The following questions should be addressed:

(a) Is it at least as likely as not (50 percent probability or more) that any neurological disability affecting any upper and/or lower extremities began in service, manifested to a compensable degree within one year of his discharge from service, or is otherwise related to service? 

(b) If not, is it at least as likely as not (50 percent probability or more) that that any disability affecting any upper and/or lower extremities is causally related to his diabetes?  

(c) If not, is it at least as likely as not (50 percent probability or more) that that any disability affecting any upper and/or lower extremities is aggravated beyond the natural progress of the disease by his diabetes?  

(d) Is it at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction disorder is causally related to diabetes?  

(e) If not, is it at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction is aggravated beyond the natural progress of the disease by his diabetes?  

A complete rationale should accompany any opinion provided.  

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disabilities found in accordance with the DSM-5.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must review the claims file and should note that review in the report.  The examiner should respond to the following:

(a)  Identify current psychiatric disorders pursuant to DSM-5.

(b) If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to a fear of hostile military or terrorist activity during service, or is due to the confirmed stressor event of his unit repeatedly being under enemy attack in service.  

(c) For any diagnosed mental disorder other than PTSD, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disability is a result of service, to include the confirmed stressor event of his unit repeatedly being under enemy attack in service.  

(d) Is it at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder is causally related to service-connected diabetes and/or any diabetic complications therein?  

(e) Is it is as least as likely as not (50 percent probability or greater) that any diagnosed mental disorder has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected diabetes and/or any diabetic complications therein?  

A complete rationale should accompany any opinion provided.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




